Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/4/2022.  Claims 1-2, 12 and 31 are amended; claims 3-4, and 32 are cancelled; and claims 13-30 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-2, and 5-31 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 31 recites “producing, via oxidation of a crude styrene, a styrene tar stream, or a combination thereof” and for clarity should read “producing via oxidation, of a crude styrene, a styrene tar stream, or a combination thereof”.
Appropriate correction and/or clarification are required.

Double Patenting

Claims 1-2, 6-9 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,179,702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of reducing the fouling in a process of preparing styrene, the method comprising introducing an additive compound comprising an aldehyde such as benzaldehyde and/or ketone such as acetophenone.to a stream comprising styrene and divinyl benzene, styrene obtained by ethylbenzene dehydrogenation process, including oxidation of a crude system to produce styrene tar stream, stream comprising styrene, DVB into which additive is added i0s a feed, recycle or reflux stream to a distillation column of an EB dehydrogenation reactor, and distillation column is configured for separation of a top product comprising EB from bottom portion comprising styrene, a distillation column configured for separation of a tops product comprising benzene and toluene from a bottoms product comprising EB and styrene, or a distillation column configured for the separation of a tops product comprising styrene from a bottoms product comprising tar.  Present claims are anticipated by the claims in U.S. Patent No. 11,179,702 B2.

Claim Rejections - 35 USC § 103

Claims 1-2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki et al (US 2008/020016 A1).
	Regarding claim 1, Tanizaki et al disclose a method by which the generation of a copolymer of an aromatic vinyl compound and either divinyl benzene generated in the production of the aromatic vinyl compound or the divinyl benzene which has come into the system together with a raw material for the aromatic vinyl compound is inhibited in the steps of distilling, purifying and storing the aromatic vinyl compound and a method inhibiting the copolymer from depositing on and thus fouling devices and facilities (i.e. reads on the method reducing the fouling in present claim 1).  The method is characterized in that a dintrophenol and p-phenylenediamine are simultaneously used in the steps of producing, and purifying the aromatic vinyl compound (abstract).  The method relates to inhibiting the formation of a cross-linked copolymer of an aromatic vinyl compound and divinyl benzene which has been generated in the step of producing aromatic vinyl compound and a method of inhibiting fouling caused by the deposition of copolymer on devices and facilities in the step of producing and purifying aromatic vinyl compound (which reads on inhibiting crosslinking of divinyl benzene in present claim 1).  Examples of aromatic vinyl compounds include styrene (paragraph 0016-0017).  In the case of production of styrene by dehydrogenation of ethyl benzene, the method of adding these compounds to mixtures subject to the dehydrogenation of ethylbenzene, the method of adding these to feed oils for use in distillation columns will do (paragraph 0032) which reads on introducing an additive into a stream comprising styrene and divinyl benzene in present claim 1.  See examples (paragraph 0048 and Table 1), wherein N,N-di-sec-butyl-p-phenylenediamine is used in the process.
	Tanizaki et al differs with respect to the species of at least one chemical compound.
 	However, Tanizaki et al in the general disclosure teach that p-phenylenediamine is represented by 
    PNG
    media_image1.png
    165
    75
    media_image1.png
    Greyscale
 wherein R1, R2, R3 and R4 are hydrogen atom, methyl group, an ethyl group or straight chain alkyl group having 3 to 20 carbon atoms (paragraph 0010).  When R1 and R2 = hydrogen atom, R3 and R4 = ethyl group, it reads on N,N-diethyl-1,4-phenylenediamine in present claim 1. Therefore, in light of the teachings in general disclosure of Tanizaki, it would have been obvious to one skilled in art prior to the filing of present application to include any of the p-phenylenediamine such as N,N-diethyl-1,4-phenylenediamine in the process of Tanizaki et al, absent evidence to the contrary.
Regarding claim 2, given that N,N-diethyl-1,4-phenylenediamine is a species claimed in independent claim 1 and is taught in Tanizaki, it is the office’s position that N,N-diethyl-1,4-phenylenediamine would reasonably be expected to have a boiling point ranging between about 1700C and 2300C, absent evidence to the contrary.
Regarding claim 5, total dosage of A, B and C is 100 to 3000 ppm (i.e. 0.01 to 0.3 % by weight) (paragraph 0025).  See Table 1, wherein (A): (B + C) and (B): (C) are used in ratios of 85:15 and 75:25 in example 22 (i.e. reads on the amount of additive in present claim 5). 
 	Regarding claim 6, styrene is formed by the dehydrogenation of ethyl benzene (paragraph 0029).
 	Regarding claims 7-9, Styrene is formed by dehydrogenation of ethyl benzene and a mixture of formed styrene and ethylbenzene is fed to a central part of a distillation column (i.e. reads on the crude styrene effluent of an EB dehydrogenation process in claim 7).  In the distillation column unreacted ethylbenzene is separated and recovered from a top column.  Both styrene and small amount of divinyl benzene gather in the distillation column as a bottom liquid (paragraph 0029) which reads on distillation column downstream of EB hydrogenation reactor in present claim 8 and distillation column configured for the separation of tops product comprising EB from a bottoms product comprising styrene in present claim 9.  The method of adding the additive is arbitrarily selected (paragraph 0026).
 	Regarding claim 10, amount of deposit is 0 mg to 0.8 mg (see Table 1).
Regarding claim 11-12, examples of dinitrophenols include 2,6-dinitrophenol (paragraph 0021) which reads on the inhibitor in present claims 11-12.  It is noted that 2,6-dinitrophenol has a boiling point of about 2860C.
Response to Arguments

The objections, and rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 5a, 7, 12 and 19, of office action mailed 2/4/2022, are withdrawn in view of the amendment and/or cancellation and/or new grounds of rejection set forth in this office action, necessitated by amendment.

Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that a terminal disclaimer has been filed to render the double patenting rejection moot.
		In response, terminal disclaimer identifies a party who is not the
applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).  For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  To remedy this: A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.  The TD may be resubmitted with the corrections and no new fee is required.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764